        Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 1 of 28



                             UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

 CHANTELL and MICHAEL SACKETT,

               Plaintiffs,                            Case No. 2:08-cv-00185-EJL

        v.
                                                      ORDER
 UNITED STATES ENVIRONMENTAL
 PROTECTION AGENCY; et al.,

               Defendants.

                                    INTRODUCTION

       Pending before the Court in the above entitled matter are Plaintiffs’ Motion to

Strike, Plaintiffs’ Request for Judicial Notice, and the parties’ Cross-Motions for Summary

Judgment. (Dkt. 70, 103, 105.) The matters are ripe for the Court’s consideration. Having

fully reviewed the record herein, the Court finds that the facts and legal arguments are

adequately presented in the briefs and record. In the interest of avoiding further delay, and

because the Court conclusively finds that the decisional process would not be significantly

aided by oral argument, the Motions are decided on the record without oral argument.

                     FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiffs Chantell and Michael Sackett filed the Complaint in this matter seeking

declaratory and injunctive relief under the Clean Water Act (CWA), 33 U.S.C. § 1251, et

seq., and the Administrative Procedure Act (APA), 5 U.S.C. § 551, et seq. (Dkt. 1, 98.)

The claims are made against Defendants the United States Environmental Protection

1 - ORDER
        Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 2 of 28



Agency (EPA) and the EPA Administrator. The parties dispute whether certain real

property owned by the Sacketts in northern Idaho contains wetlands subject to the CWA.

       The Sacketts own an undeveloped 0.63 acre dirt lot parcel located at 1604 Kalispell

Bay Road in Bonner County, Idaho north of Priest Lake. The Sacketts purchased the lot in

2004 intending to build a home. In May of 2007, the Sacketts had obtained building permits

from Bonner County and began preparations for building by removing material from the

lot and placing sand and gravel on the building site to create a stable grade. EPA officers

came to the site on May 3, 2007 and stated they believed the site contained wetlands subject

to CWA regulations and directed that work on the home stop until a permit was obtained

from the United States Army Corps of Engineers (USACE). On November 26, 2007, the

EPA issued its initial Administrative Compliance Order (Compliance Order) formally

concluding the Sacketts’ property contains wetlands subject to CWA regulations and that

the Sacketts had illegally placed fill material on the property. (Dkt. 1, Att. A) (AR 23.) The

Compliance Order directed Plaintiffs to remove the fill material by April 15, 2008 and

conduct other restoration measures by April 30, 2008. The Compliance Order stated that

failure to comply may subject the Plaintiffs to administrative and civil penalties of up to

$11,000 and $32,500 per day respectively.

       Plaintiffs responded to the Compliance Order on April 1, 2008 contending the

property is not a wetland nor subject to CWA jurisdiction. (Dkt. 1, Att. B) (AR 25.) The

EPA disagreed with Plaintiffs’ position but extended the deadlines for compliance to May

2008. (Dkt. 1, Att. C, D) (AR 26.)
2 - ORDER
        Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 3 of 28



       On April 28, 2008, before the compliance deadline expired, Plaintiffs filed this

action challenging the EPA’s determination that the property is a wetland subject to CWA

jurisdiction and seeking to declare the EPA’s Compliance Order and amendments null and

void. (Dkt. 1.) Thereafter, the EPA further extended the compliance deadlines.

       On May 15, 2008, the EPA conducted a site visit to obtain additional research

regarding its jurisdiction of the site. Following the site visit, but on the same day, the EPA

issued an Amended Administrative Compliance Order (Amended Compliance Order)

again concluding that the Sacketts’ property contains wetlands subject to the CWA and

directing Plaintiffs to remove the fill materials and replace the wetland soils. (AR 32.)

       Defendants filed a Motion to Dismiss which was granted but later reversed on

appeal and remanded for further proceedings. (Dkt. 21, 48, 49.) The case was then stayed

at the request of the parties to facilitate settlement negotiations. (Dkt. 55, 57.) Those

negotiations were unsuccessful and the case was reopened and a new scheduling order was

entered. (Dkt. 61.)

       Plaintiffs then supplemented their Complaint adding new related facts which

occurred after the operative pleading was filed. (Dkt. 88, 90, 94, 98, 101.) Plaintiffs also

filed a Motion to Strike portions of the Administrative Record, a Request for Judicial

Notice, and Notices of Supplemental Authority. (Dkt. 70, 76, 86, 113, 115.) Both sides

have filed Cross-Motions for Summary Judgment. (Dkt. 103, 105.) The Court finds as

follows.

                                       DISCUSSION
3 - ORDER
          Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 4 of 28



1.       Motion to Strike Materials From the Administrative Record

         Judicial review pursuant to the APA is based solely on the “whole” administrative

record in existence at the time of the agency’s decision. 5 U.S.C. § 706; Camp v. Pitts, 411

U.S. 138, 142 (1973); Friends of the Earth v. Hintz, 800 F.2d 822, 828 (9th Cir. 1986).

“The whole administrative record…consists of all documents and materials directly or

indirectly considered by agency decision-makers and includes evidence contrary to the

agency’s position.” Thompson v. United States Dept. of Labor, 885 F.2d 551, 555 (9th Cir.

1989) (internal citation omitted). That is to say, “‘[t]he whole record’ includes everything

that was before the agency pertaining to the merits of the decision.” Portland Audubon

Society v. Endangered Species Comm., 984 F.2d 1534, 1548 (9th Cir. 1993).

         This review is “generally limited to examination of the administrative record as it

existed when the agency made the relevant decision.” Cascadia Wildlands Proj. v. United

States Forest Serv., 386 F.Supp.2d 1149, 1158 (D.Or. 2005) (citations omitted); see also

Citizens to Preserve Overton Park, 401 U.S. at 419 (Review is “based on the full

administrative record that was before the Secretary at the time he made his decision.”);

Camp v. Pitts, 411 U.S. at 142; Southwest Ctr. for Biological Diversity v. United States

Forest Serv., 100 F.3d 1443, 1450 (9th Cir. 1996); San Luis & Delta-Mendota Water Auth.

v. Jewell, 747 F.3d 581, 602 (9th Cir. 2014) (“review is limited to ‘the administrative record

already in existence, not some new record made initially in the reviewing court.’”).1


1
  Plaintiffs’ Notice of Supplemental Authority argues San Luis requires exclusion of post-hoc expert testimony. (Dkt.
86.) Defendants maintain judicial review is based on the administrative record and the agency can rely upon its experts.
(Dkt. 87.) The Court reviewed these filings and caselaw and has applied the legal standards as stated herein.
4 - ORDER
        Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 5 of 28



       Certain “narrow exceptions” allow supplementation of the administrative record

with extra-record evidence in a few limited circumstances:

       (1) supplementation is necessary to determine if the agency has considered
       all factors and explained its decision; (2) the agency relied on documents not
       in the record; (3) supplementation is needed to explain technical terms or
       complex subjects; or (4) plaintiffs have shown bad faith on the part of the
       agency.

Fence Creek Cattle Co. v. United States Forest Serv., 602 F.3d 1125, 1131 (9th Cir. 2010);

Lands Council v. Powell, 395 F.3d 1019, 1030 (9th Cir. 2005). Although post-decision

information may be admissible to the extent it can be “deemed a clarification or an

explanation of the original information before the [a]gency,” the Ninth Circuit has made

clear that parties may not use “post-decision information as a new rationalization either for

sustaining or attacking the agency’s decision.” Hintz, 800 F.2d at 829 (quoting Assn. of

Pac. Fisheries v. EPA, 615 F.2d 794, 811–12 (9th Cir. 1980)). Material outside the record

may, however, be considered when it is needed to explain “technical terms or complex

subject matter.” Sw. Ctr. Biological Diversity, 100 F.3d at 1450; see also Bunker Hill Co.

v. EPA, 572 F.2d 1286, 1292 (9th Cir. 1977) (permitting extra-record evidence because it

was “merely explanatory of the original record” and “[n]o new rationalization of the

[agency’s decision] was offered”); Asarco, Inc. v. EPA, 616 F.2d 1153, 1160 (9th Cir.1980)

(Consideration of outside materials only for background information or to ascertain

whether the agency “fully explicated its course of conduct or grounds of decision.”).

       The administrative record submitted by the government is entitled to a presumption

of completeness which can be rebutted by clear evidence to the contrary. Bar MK Ranches
5 - ORDER
          Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 6 of 28



v. Yuetter, 994 F.2d 735, 740 (10th Cir. 1993); McCrary v. Gutierrez, 495 F.Supp. 2d 1038,

1041 (N.D. Cal. 2007) (“An agency’s designation and certification of the administrative

record is…entitled to a presumption of administrative regularity.”). Plaintiffs have the

burden of rebutting the presumption of completeness by clear evidence. Bar MK, 994 F.2d

at 740; Pinnacle Armor, Inc. v. United States, 923 F.Supp.2d 1226, 1232 (E.D. Cal. 2013).

         On January 15, 2013, the Defendants filed the Administrative Record in this case.

(Dkt. 62.) Plaintiffs seek to strike the following materials from the Administrative Record:

1) the July 2008 Memorandum, 2) the June 2008 StreamStats data, and 3) pre-decisional

information. 2 Plaintiffs argue these materials were not considered by, within the

knowledge of, nor before the agency decision-makers when the May 15, 2008 Amended

Compliance Order was issued and, therefore, should be stricken. (Dkt. 70, 84.) Defendants

maintain the items are properly included in the Administrative Record because the

information was known to and considered by, either directly or indirectly, the decision-

makers in issuing the Amended Compliance Order. (Dkt. 73.)

         A.       The July 2008 Memo

         EPA wetland ecologist John Olson conducted the May 15, 2008 site visit of the

Plaintiffs’ property and neighboring properties to determine whether the property

contained wetlands. (AR 31.) At the conclusion of the site visit, late in the day on May



2
  Plaintiffs’ originally sought to strike fourteen documents but have withdrawn their objections to seven of the
documents, namely: 3, 4, 8, 29-31, and 33. (Dkt. 70 and Dkt. 84 at 4, n. 1.) Plaintiffs now seek to strike only documents
1, 2, 5-7, 34, and 35. (Dkt. 70.) The Court previously took the Motion to Strike under advisement. (Dkt. 94.)

6 - ORDER
       Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 7 of 28



15th, Mr. Olson telephoned the EPA’s Regional Counsel, Ankur Tohan, in Seattle,

Washington to relay his findings and conclusions that the property did in fact contain

wetlands and was subject to CWA jurisdiction. (Dkt. 73-3, Dec. Olson.) On the same day,

Mr. Tohan discussed the matter with the then Acting Director of EPA’s Office of

Ecosystems, Tribal, and Public Affairs, Richard Parkin, who ultimately signed the

Amended Compliance Order. (Dkt. 73-2, Dec. Parkin) (Dkt. 73-3.) The Declaration of

Michael Szerlog, Mr. Olson’s supervisor, further establishes that Mr. Olson’s findings

from the site visit were relayed to Mr. Parkin. (Dkt. 73-1, Dec. Szerlog.) Mr. Parkin’s

Declaration confirms he was briefed by staff and signed the Amended Compliance Order

on May 15, 2008 “based on the recommendations of my staff.” (Dkt. 73-2 at ¶ 4.)

      Thereafter, on July 1, 2008, Mr. Olson completed a report (the “July 2008 Memo”)

memorializing his conclusions from the site visit. The Government included the July 2008

Memo in the Administrative Record. (AR 35.)

      Plaintiffs argue the July 2008 Memo contains new after-the-fact data and rationales

to justify the Amended Compliance Order and, therefore, should not be included in the

Administrative Record. (Dkt. 70, 84.) Defendants maintain the July 2008 Memo is properly

included because it summarizes Mr. Olson’s May 15, 2008 site inspection and conclusions

and is based on information either learned during the inspection or Mr. Olson’s general

knowledge and experience all of which was considered when deciding to issue the

Amended Compliance Order. (Dkt. 73.) The Court finds the July 2008 Memo is properly

included in the Administrative Record.
7 - ORDER
        Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 8 of 28



       The July 2008 Memo is clearly a formalized summation of Mr. Olson’s field notes

which were made contemporaneously with the May 15, 2008 site inspection. (AR 31, 33,

35.) Mr. Olson relayed his findings and conclusions from the site visit to his superiors who,

in turn, decided to issue the Amended Compliance Order based on those findings. (Dkt.

73-1, 73-2, 73-3.) The information contained and referred to in the July 2008 Memo was

available at the time of the site inspection, part of Mr. Olson’s general knowledge, and was

considered by Mr. Olson as well as the EPA’s decision-makers when they issued the

Amended Compliance Order. Thompson, 885 F.2d at 555; Nat. Res. Def. Council v.

Gutierrez, No. C 01-0421 JL, 2008 WL 11358008, at *6 (N.D. Cal. Jan. 14, 2008)

(interpreting “all documents directly or indirectly considered” to encompass the underlying

work and recommendations of agency subordinates). For these reasons, the Court denies

the Motion to Strike the July 2008 Memo. Regardless, even without the July 2008 Memo,

the EPA’s determination in this case is supported by the record and was not arbitrary or

capricious.

       If the July 2008 Memo is included in the Administrative Record, Plaintiffs request

to be allowed to submit a Declaration from Ray Kagel of his expert opinion regarding the

EPA’s determination. (Dkt. 84 at 9.) Defendants oppose the request, arguing the

Declaration is Mr. Kagel’s interpretation of the EPA’s decision and characterization of

certain documents and not properly included in the Administrative Record. (Dkt. 85.) The

Court grants Plaintiffs’ request.

       Mr. Kagel’s Declaration was completed May 24, 2013, years after the EPA’s May
8 - ORDER
        Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 9 of 28



15, 2008 site visit, Amended Compliance Order, and July 2008 Memo. (Dkt. 84-1, Dec.

Kagel.) It therefore is not part of the Administrative Record as material that was before the

decision-maker at the time the Amended Compliance Order was issued. Sw. Ctr. Biological

Diversity, 100 F.3d at 1450; Wildearth Guardians v. United States Forest Serv., 713

F.Supp.2d 1243, 1256 (D. Colo. 2010) (“[A] party moving to complete the record must

show with clear evidence the context in which materials were considered by decision

makers in the relevant decision making process.”). The Declaration does, however, fall

within the “relevant factors” and technical/scientific explanation exceptions and may be

properly considered for those limited purposes. Fence Creek Cattle, 602 F.3d at 1030.

       Extra-record evidence may be admitted under the relevant factors exception “only

to help the court understand whether the agency complied with the APA’s requirement that

the agency’s decision be neither arbitrary nor capricious.” See San Luis, 747 F.3d at 993.

“[T]he exception does not permit district courts to use extra-record evidence to judge the

wisdom of the agency’s action” or as “a basis for questioning the agency’s scientific

analysis or conclusions.” Id.; see also Asarco, 616 F.2d at 1160 (“Consideration of [extra-

record] evidence to determine the correctness or wisdom of the agency’s decision is not

permitted.”). Similarly, supplemental materials necessary to explain technical terms or

complex subject matter may also be considered. San Luis, 747 F.3d 993.

       In his Declaration, Mr. Kagel discusses the importance of following the USACE’s

1987 Wetlands Delineation Manual’s methodology when making a wetland determination

and states the EPA failed to do so in this case. (Dkt. 84-1, Dec. Kagel.) Specifically, Mr.
9 - ORDER
       Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 10 of 28



Kagel states the EPA did not properly collect data concerning the soil’s surface saturation,

inundation, or ponding; excavate a soil pit to examine the soil saturation; or physically

examine the property to determine if it had a peat layer at least 30 centimeters thick. The

Court finds that information in the Declaration falls within the two narrow exceptions by

providing background material and explanations of technical terms relating to the Court’s

evaluation of the integrity of the EPA’s analysis in this case as to whether it considered all

of the relevant factors and explained its decision. Therefore, the Court grants Plaintiffs

request and has considered Mr. Kagel’s Declaration for those limited purposes. The Court

has not used Mr. Kagel’s Declaration as a basis for questioning the correctness or wisdom

of the EPA’s analysis or conclusions. Id.

       B.     The June 2008 StreamStats Data

       Plaintiffs seek to strike the June 23, 2008 StreamStats Ungaged Site Report from

the Administrative Record, arguing it was not within the EPA’s general or specific

knowledge and is post hoc information. (Dkt. 84 at 4.)

       The July 2008 Memo included flow data for an unnamed stream obtained from the

United States Geological Survey’s (USGS) web-based Geographic Information System

site called “StreamStats.” (AR 35 at 344.) Defendants included the StreamStats Report in

the Administrative Record. (AR 34.) While the StreamStats Report was generated after the

May 15, 2008 site visit, the Court finds the information used from StreamStates in the July

2008 Memo – i.e. the estimate mean annual flow data for an unnamed stream – was within

the EPA’s indirect or direct general knowledge at the time it issued the Amended
10 - ORDER
       Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 11 of 28



Compliance Order.

       The StreamStats’ data is an estimate of the stream’s annual flow, not flow specific

to June 23, 2008. The information simply provides detail to Mr. Olson’s knowledge, field

observations from the site visit, and conclusion that without the Kalispell Bay Road and

the artificially constructed channel, the entire flow from the unnamed stream would have

flown out of the south end of the Plaintiffs’ property into Priest Lake. (AR 31, 34.)

Regardless, even without the actual flow data from the StreamStats Report, Mr. Olson’s

field notes clearly demonstrate that he reached his conclusions regarding the stream’s flow

from the south end of the property during the site visit on May 15, 2008 and his Declaration

establishes that he relayed the same to the decision-makers. (Dkt. 73-3) (AR 31.)

       C.     The Pre-Decisional Information in the July 2008 Memo

       Plaintiffs seek to strike five documents from the Administrative Record which, they

argue, are cited and/or discussed only in the July 2008 Memo but there is no indication the

materials were considered by the decision-maker prior to issuing the Amended Compliance

Order. (Dkt. 70, 84.) Defendants argue the documents are properly included because they

were available to and considered, either directly or indirectly, by the decision-makers prior

to and/or on May 15, 2008. (Dkt. 73.)

       The documents in question are the 1995 Ecosystem Conservation Strategy for the

Idaho Panhandle Peatlands, a 1995 Groundwater Thesis-Freeman, the Priest River

Subbasin Assessment and Total Maximum Daily Load, the 2005 Idaho Wetland

Conservation Prioritization Plan, and a Fisheries Management Plan for 2007 to 2012. (AR
11 - ORDER
       Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 12 of 28



1, 2, 5-7.) The materials are cited in the July 2008 Memo. (AR 35.) Mr. Olson states he

consider these materials, along with other information, in reaching his conclusions which

he conveyed to his supervisors who made the final decision to issue the Amended

Compliance Order. (Dkt. 73.)

       The Court finds these documents are properly included in the Administrative

Record. They existed prior to and were either directly or indirectly relied upon by the EPA

when it made its decision to issue the Amended Compliance Order. (Dkt. 73.) The Motion

to Strike is denied as to these materials.

       Relatedly, the parties agree to include two pages of the concluding section from the

1995 Groundwater Thesis-Freeman in the Administrative Record. (Dkt. 84 at 9) (Dkt. 85

at 2, n. 2.) The Administrative Record is therefore supplemented with those additional

pages. (Dkt. 84, Att. B.)

2.     Requests for Judicial Notice

       Plaintiffs have filed a Request asking the Court to take judicial notice of 1) the 1987

USACE’s Wetland Delineation Manual (1987 Manual) and 2) the May 2010 Regional

Supplement to the 1987 Manual. (Dkt. 76, 77.) The Defendants do not oppose the request.

(Dkt. 85 at 2, n. 1.) Therefore, the Request for Judicial Notice is granted.

3.     Cross-Motions for Summary Judgment

       In their Cross-Motions for Summary Judgment, the parties dispute whether the EPA

correctly concluded that the Plaintiffs’ property contains wetlands that are “waters of the

United States” subject to CWA jurisdiction. Plaintiffs argue the EPA’s determination is not
12 - ORDER
       Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 13 of 28



in accord with its guidelines and manuals and/or not supported by the Administrative

Record. (Dkt. 103.) Defendants maintain the record supports their conclusion. (Dkt. 105.)

       A.     The Standard of Review

       Judicial review of the EPA’s decision in this case is governed by the APA, under

which the Court may set aside an agency’s decision only if it is “arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). A

decision is arbitrary and capricious where the agency “relied on factors Congress did not

intend it to consider, entirely failed to consider an important aspect of the problem, or

offered an explanation that runs counter to the evidence before the agency or is so

implausible that it could not be ascribed to a difference in view or the product of agency

expertise,” Lands Council v. McNair, 629 F.3d 1070, 1074 (9th Cir. 2010) (citation

omitted).

       “The scope of review under the ‘arbitrary and capricious’ standard is narrow and a

court is not to substitute its judgment for that of the agency.” Motor Vehicle Mfrs. Assn. v.

State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43. An agency’s decision is valid where it

considered the relevant factors and articulated a satisfactory explanation for its action,

including a rational connection between the facts found and the agency’s conclusions. Ctr.

for Biological Diversity v. Natl. Highway Traffic Safety Admin., 538 F.3d 1172, 1193 (9th

Cir. 2008); Nw. Ecosystem Alliance v. United States Fish & Wildlife Serv., 475 F.3d 1136,

1145 (9th Cir. 2007) (citation omitted). The Court gives the most deference when

reviewing an agency’s technical analysis, judgment, and scientific determinations on
13 - ORDER
       Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 14 of 28



matters within its expertise. Nat. Res. Defense Council, Inc. v. Pritzker, 828 F.3d 1125,

1139 (9th Cir. 2016). It does not, however, “rubber-stamp...administrative decisions that

[we] deem inconsistent with a statutory mandate or that frustrate the congressional policy

underlying a statute.” Id. (quoting Ocean Advocates v. United States Army Corps of

Engineers, 402 F.3d 846, 859 (9th Cir. 2005)). Additionally, agencies are entitled to

deference in their interpretation of their own regulations. Siskiyou Reg. Educ. Proj. v.

United States Forest Serv., 565 F.3d 545, 554-555 (9th Cir. 2009) (citations omitted). The

Court’s review of an agency’s regulatory interpretation is to ensure the interpretation is not

plainly erroneous or inconsistent with the regulation, even if the regulation is susceptible

to more than one meaning.

       APA claims may be resolved via summary judgment pursuant to the standard set

forth in Rule 56. See Nw. Motorcycle Assn. v. United States Dept. Agric., 18 F.3d 1468,

1472 (9th Cir. 1994). Summary judgment is appropriate where “there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” See Fed.

R. Civ. P. 56(a). The APA requires that the agency action be upheld unless it is “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.” League of

Wilderness Defs. Blue Mnts. Biodiversity Proj. v. Allen, 615 F.3d 1122, 1130 (9th Cir.

2010) (quoting 5 U.S.C. § 706(2)(A)).

       B.     The Clean Water Act

       The CWA was enacted to “restore and maintain the chemical, physical, and

biological integrity of the Nation’s waters” and prohibits the discharge of pollutants,
14 - ORDER
         Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 15 of 28



including dredged or fill material, into “navigable waters” without a permit unless

otherwise authorized under the CWA. 33 U.S.C. §§ 1251(a) and 1344. Section 404 of the

CWA prohibits the discharge of “dredged or fill material” into navigable waters without a

permit issued by the USACE. 33 U.S.C. § 1344. The EPA is authorized to issue

administrative compliance orders requiring violators to comply with certain provisions of

the CWA. 33 U.S.C. § 1319. Violators are also subject to significant criminal and civil

penalties. Id. The EPA has jurisdiction under the CWA over “navigable waters.”

        The CWA defines “navigable waters” as “the waters of the United States, including

the territorial seas.” 33 U.S.C. § 1362(7). Agency regulations further interpret “waters of

the United States” to generally include:

        • All traditional navigable waters, interstate waters, and the territorial seas;
        • All impoundments of jurisdictional waters;
        • All “other waters” such as lakes, ponds, and sloughs the “use, degradation
        or destruction of which could affect interstate or foreign commerce”;
        • Tributaries of traditional navigable waters, interstate waters, the territorial
        seas, impoundments, or “other waters”; and,
        • Wetlands adjacent to traditional navigable waters, interstate waters, the
        territorial seas, impoundments, tributaries, or “other waters” (other than
        waters that are themselves wetlands).

33 C.F.R. § 328.3(a)(1)-(7); 40 C.F.R. § 230.3.3

        C.       The EPA Properly Concluded the Property Contains Wetlands Subject
                 to CWA Jurisdiction


3
  In 2015, USACE and EPA proposed The Clean Water Rule (the “2015 Rule”) which amended the definition of
“waters of the United States.” See 80 Fed. Reg. 37,054, 2015 WL 3930456 (Jun. 29, 2015) (to be codified at 33 C.F.R.
§ 328). The 2015 Rule and its effective date have been the subject of many legal challenges. See Natl. Assn. of Mfrs.
v. Dept. of Defense, 138 S.Ct. 617 (2018); Puget Soundkeeper Alliance, et al. v. Andrew Wheeler, et al., No. C15-
1342-JCC (W.D. Wash. Nov. 26, 2018). The 2015 Rule is currently subject to a preliminary injunction in 28 states
including Idaho. 84 Fed. Reg. 4154-01, 2019 WL 587080 (Feb. 14, 2019). Therefore, the pre-2015 Rule Regulations
and Guidance are currently in effect in Idaho.
15 - ORDER
       Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 16 of 28



       The EPA concluded the Sacketts violated § 301 of the CWA finding they are

persons who discharged a pollutant from a point source into waters of the United States

without the requisite permit. (AR 32.) Specifically, the EPA determined the Plaintiffs’

property is subject to the CWA because it contains wetlands adjacent to Priest Lake, a

traditionally “navigable water,” and, additionally, their property is wetland adjacent to a

tributary and similarly situated to other wetlands and has a significant nexus to Priest Lake.

(AR 32.)

       Plaintiffs challenge the EPA’s determinations arguing their property is not a wetland

subject to the CWA and, regardless, it is exempt from jurisdiction. (Dkt. 103, 109.)

Defendants maintain the EPA’s conclusions are correct. (Dkt. 105, 112.) For the reasons

stated below, the Court finds the EPA’s conclusions and determinations were not arbitrary

or capricious and are supported by the record.

              1.     Plaintiffs’ Property Contains Wetlands

       Wetlands are defined as “those areas that are inundated or saturated by surface or

groundwater at a frequency and duration sufficient to support, and that under normal

circumstances do support, a prevalence of vegetation typically adapted for life in saturated

soil conditions” and they “generally include swamps, marshes, bogs, and similar areas.” 33

C.F.R. § 328.3; 40 C.F.R. §§ 122.2 & 232.2; (AR 32.)

       Plaintiffs argue the Administrative Record does not support the EPA’s wetlands

delineation here and that the EPA failed to use the diagnostic criteria required by the 1987

Manual. Defendants maintain the EPA’s wetlands determination is supported in the record
16 - ORDER
       Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 17 of 28



and in accord with the 1987 Manual. The Court finds the EPA’s determination was not

arbitrary or capricious and is supported by the record.

       The EPA’s determinations and conclusions were made consistent with the 1987

Manual. (Dkt. 76-1, Ex. A) (Dkt. 77.) The 1987 Manual describes technical guidelines and

methods using a multiparameter approach to identify and delineate wetlands for purposes

of § 404 of the CWA. (Dkt. 76-1, Ex. A at vii, 1, 9-10.) When making wetland

determinations “under normal circumstances,” the manual directs the agency to consider

and look for positive evidence of three parameters/indicators: hydrophytic vegetation,

hydric soils, and wetland hydrology. (Dkt. 76-1, Ex. A at v, 3.) Where, however, land has

been altered by recent human activities or natural events, the 1987 Manual provides

alternative methods for making wetlands determinations. (Dkt. 76-1, Ex. A at 4, 73-82.)

The EPA properly interpreted and employed the 1987 Manual’s alternate wetlands

determination method in this case.

       Plaintiffs’ property had clearly been altered due to recent human activities – namely

the placement of fill material and possibly removal of vegetation and/or construction of a

drainage system. (AR 10, 11, 12, 15, 21, 31, 35.) The EPA therefore correctly used the

alterative procedures to examine the property for the presence of the three wetlands

parameters in making its determination. (Dkt. 76-1, Ex. A at 75-82) (removal of vegetation:

aerial photography, onsite inspection, previous site inspections, adjacent vegetation,

public); (soils: recent presence of fill material, removal of surface soil, soil surveys, prior

soil data); (hydrology: ditching/channels/diversions, prior hydrology of the area, field
17 - ORDER
       Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 18 of 28



indicators, aerial photography, historical records, public) (AR 10, 11, 15, 31, 33, 35.). The

EPA conducted a site-specific field examination of the property and its findings and

conclusions were made in accord with the applicable standards and procedures for making

wetlands determinations. Id. Moreover, the EPA explained its conclusions and fully

considered all of the relevant factors consistent with making the wetlands determination

including its findings concerning the presence of the wetlands indicators and parameters as

directed by the 1987 Manual.

       The EPA’s determination that Plaintiffs’ property is a wetland is reasonable and

supported by the materials in the Administrative Record. Plaintiffs’ property was originally

part of a large wetland complex called the Kalispell Bay Fen. (AR 10, 12, 29, 31, 35, 39.)

That complex is now divided by Kalispell Bay Road. (AR 10, 11, 15, 21, 31, 35.) North of

the road, the wetland remains mainly undisturbed. (AR 10.) Plaintiffs’ property is located

south of the road and has now been mostly filled and removed of vegetation. (AR 10, 11,

15.) During the EPA’s field visits to Plaintiffs’ property, however, the EPA personnel were

still able to observe the presence of the three wetlands indicators. (AR 15, 31, 35.) The

areas of the property where native soil had been removed but not yet filled were

inundated/saturated/ponded evidencing that the hydrology of the site was consistent with

wetlands. (AR 15, 31.) EPA inspectors also observed strips of land on the property that had

not yet been filled which revealed the presence of wetland soils. (AR 10, 11, 15, 21, 31.)

There is also evidence of a shallow subsurface flow between the wetlands north of Kalispell

Bay Road and the Plaintiffs’ property. (AR 31, 35.) Further, the land abutting Plaintiffs’
18 - ORDER
       Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 19 of 28



property to the east and west are properties with evident wetland characteristics; including

wetland vegetation. (AR 10, 15, 21.) The land north of Kalispell Bay Road also contains

wetland vegetation. (AR 15, 31.) These findings support the EPA’s conclusion that

Plaintiffs’ property is a wetland.

       Based on the foregoing, and as discussed elsewhere in this Order, the Court finds

the EPA’s determination that the property contains wetlands was not arbitrary or capricious

and is supported by the materials in the Administrative Record.

              2.      Plaintiffs’ Property is Adjacent to a Traditional Navigable Water

       Defendants argue Plaintiffs’ property is a “water of the United States” because it is

a wetland adjacent to a traditional navigable body of water; namely, Priest Lake. Plaintiffs

contend their property is not adjacent to Priest Lake because it is separated by dry land

containing a road and a developed residential neighborhood. Plaintiffs further assert the

EPA’s interpretation of the definition and regulations for adjacency are erroneous and not

entitled to deference.

       The Administrative Record supports the EPA’s determination that Priest Lake is a

traditional navigable water. A “traditional navigable water” includes “[a]ll waters which

are currently used, were used in the past, or may be susceptible to use in interstate or foreign

commerce, including all waters which are subject to the ebb and flow of the tide.” 33 C.F.R.

§ 328.3(a)(1). Priest Lake has been and is used in interstate commerce. (AR 31, 35.)

       The Administrative Record also supports the EPA’s conclusion that Plaintiffs’ land

is adjacent to Priest Lake. “Adjacent” is defined as “bordering, contiguous, or neighboring”
19 - ORDER
         Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 20 of 28



a water previously identified as a “water of the United States” including waters separated

by “constructed dikes or barriers, natural river berms, beach dunes, and the like.” 33 C.F.R.

§ 328.3(c)(1); 40 C.F.R. §§ 230.3 & 232.2. The EPA interprets that definition using an

EPA Guidance Document issued on December 2, 2008 (Guidance Document) which

applies Supreme Court caselaw to the definition of “waters of the United States.” See Clean

Water Act Jurisdiction Following the U.S. Decision in Rapanos v. United States &

Carabell v. United States, (Dec. 2, 2008).4

        Under the Guidance Document, wetlands are considered “adjacent” where one of

three criteria are satisfied: 1) they have an unbroken surface or shallow sub-surface

connection to jurisdictional waters, even if intermittent; 2) they are physically separated

from jurisdictional waters by man-made barriers and the like; or 3) their proximity to a

jurisdictional water is reasonably close so as to support a science-based inference of an

ecological interconnection. See Guidance Document at 5-6. The EPA argues all three

criteria are present here. The Court finds the EPA’s interpretation, application, and

determination of “adjacency” as to the Plaintiffs’ property here was reasonable and

supported by the record.

        As to the first criteria, the record supports EPA’s conclusion that there is a shallow

subsurface connection between Plaintiffs’ wetlands and Priest Lake. (AR 11, 15, 21, 31,



4
  Plaintiffs’ Second Notice of Supplemental Authority argues an October 2016 Regulatory Guidance Letter (No. 16-
01) supersedes prior guidance documents and is binding on the USACE. (Dkt. 115.) The Court disagrees. The current
guidance document is dated December 2, 2008 and can be found at: https://www.epa.gov/sites/production/files/2016-
02/documents/cwa_jurisdiction_following_rapanos120208.pdf.
20 - ORDER
       Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 21 of 28



35.) The field inspections showed Plaintiffs’ property is elevated above Priest Lake with a

sufficient flow-gradient slope and highly permeable soil making it reasonable to conclude

water flows from Plaintiffs’ property downgradient to Priest Lake. The field notes further

show the presence of high groundwater, indicative of the wetland’s shallow subsurface

connection to a downgradient waterbody, and drainage pipes to the south providing flow

directly into Priest Lake. The property is also part of a larger wetlands complex that

historically drained directly into Priest Lake but now does so through visible drainage

mechanisms commonly used to discharge groundwater to a downgradient waterbody. (AR

11, 15, 21, 31, 35.)

       As to the second criteria, the record supports the EPA’s adjacency determination

despite there being dry land to the south of Plaintiffs’ property separating it from Priest

Lake. The Old Schneider Road and residential properties lie between Plaintiffs’ property

and Priest Lake. Plaintiffs’ property and the lake, however, do not have to be directly

abutting in order to be “adjacent.” “Wetlands separated from other waters of the United

States by man-made dikes or barriers, natural river berms, beach dunes and the like are

‘adjacent wetlands.’” 33 C.F.R. § 328.3(c); 40 C.F.R. § 230.3; see also Guidance

Document at 5. Here, the photographs, maps, field observations, and other materials

contained in the record show the entire wetlands complex, which historically included

Plaintiffs’ property, extended to Priest Lake. (AR 10, 15, 29, 31, 35-39.) Plaintiffs’

property is now physically separated from the lake only by man-made barriers. The record

shows that without the man-made barriers, water would flow from the property directly
21 - ORDER
       Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 22 of 28



into Priest Lake. In addition, there is a strong indication of a shallow subsurface flow from

Plaintiffs’ property to Priest Lake through the drainage pipes.

       Finally, as to the third criteria, the EPA reasonably concluded the Plaintiffs’

property is “reasonably close” and, therefore, adjacent to Priest Lake. Plaintiffs’ Property

is located only 300 feet from the shore of Priest Lake. See 33 C.F.R. § 328.3(c); 40 C.F.R.

§ 230.3 (Adjacent includes lands that are “neighboring.”). It is also higher than Priest Lake

and with evidence of a clear shallow subsurface flow from Plaintiffs’ property

downgradient into Priest Lake. The record, therefore, supports the EPA’s conclusion that

the reasonably close proximity of Plaintiffs’ property to Priest Lake gives rise to a science-

based inference that Plaintiffs’ wetlands have an ecological interconnection with the

jurisdictional waters of Priest Lake. Guidance Document at 5-6; (AR 15, 31, 35.)

       The EPA’s determination that the property is adjacent to Priest Lake is reasonable

and supported in the record. Because Plaintiffs’ property is a wetlands adjacent to Priest

Lake, a traditional navigable water, the EPA’s conclusion that it has jurisdiction under the

CWA is not arbitrary or capricious.

              3.     Plaintiffs’ Property is Adjacent to a Jurisdictional Tributary and
                     Similarly Situated with Other Wetlands that Together Have A
                     Significant Nexus to Priest Lake

       Defendants assert the EPA correctly determined the property is also subject CWA

jurisdiction because it is adjacent to a jurisdictional tributary and similarly situated with

other wetlands that, together, have a significant nexus to Priest Lake. Plaintiffs disagree

arguing their property is not adjacent to a tributary or similarly situated to other wetlands
22 - ORDER
       Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 23 of 28



nor is there a significant nexus with Priest Lake.

                     a.     Plaintiffs’ Property is Adjacent to a Jurisdictional
                            Tributary and Similarly Situated with Other Wetlands

       The EPA concluded the Plaintiffs’ property is adjacent to an unnamed tributary that

flows into Priest Lake and is similarly situated with other wetlands. The EPA’s conclusion

is reasonable and supported by the Administrative Record.

       North of Plaintiffs’ property is the Kalispell Bay Fen which is a large wetlands

complex that drains into an unnamed tributary running along the north side of Kalispell

Bay Road, to Kalispell Creek, and then to Priest Lake. (AR 31, 33, 35, 36.) Prior to the

construction of the road and tributary, the Kalispell Bay Fen was a unified wetlands

complex that extended to Priest Lake and included Plaintiffs’ property and the wetlands

abutting Plaintiffs’ property on the east and west. (AR 6, 15, 29, 31, 35, 39.) As discussed

throughout this Order, the record shows evidence of hydrological and ecological

connections between Plaintiffs’ property, the surrounding wetlands, and the tributary

which support the EPA’s conclusions of adjacency and similarly situated wetlands.

       Plaintiffs’ property is physically separated from the tributary to the north by

Kalispell Bay Road but is “reasonably close” in proximity being only thirty feet away. 33

C.F.R. § 328.3(c); 40 C.F.R. § 230.3; Guidance Document at 5-6. The road and tributaries

are “man-made barriers” that do not defeat adjacency. Id. Further, Plaintiffs’ property

remains hydrologically connected to the wetlands despite the construction of the road and

tributary through a shallow subsurface flow. The photographs, maps, and field observations

23 - ORDER
         Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 24 of 28



in the Administrative Record show the presence of high groundwater on Plaintiffs’

property indicative of a shallow subsurface flow connecting it to the other wetlands as well

as evidence of wetland soils and vegetation similar to the abutting wetlands. (AR 15, 21,

31, 35, 36, 39.) Without the construction of the tributary and road north of Plaintiffs’

property, the entire flow from the wetlands complex historically did and would still flow

out of the south end of Plaintiffs’ property into Priest Lake. (AR 6, 15, 29, 31, 33, 35, 39.)

For these reasons, the Court finds the Administrative Record supports the EPA’s

conclusion that Plaintiffs’ property is adjacent to the tributary and/or similarly situated to

other wetlands.

                           b.      There is a Significant Nexus to Priest Lake

        The EPA concluded Plaintiffs’ property is subject to CWA jurisdiction because it,

and other similarly situated wetlands and adjacent jurisdictional tributaries, have a

significant nexus to Priest Lake. The Court finds the EPA’s determination was not arbitrary

or capricious and is supported by substantial evidence in the Administrative Record.

        In determining whether wetlands that are isolated or adjacent only to a non-

navigable tributary of a navigable waterway constitute “waters of the United States,” the

Court applies the “significant nexus test.” See Cal. River Watch v. City of Healdsburg, 496

F.3d 993, 999 (9th Cir. 2007).5 Under that test, CWA jurisdiction over wetlands “depends



5
  Plaintiffs’ arguments to the contrary have been rejected. (Dkt. 113); see United States v. Robertson, 875 F.3d 1281
(9th Cir. 2017) (“City of Healdsburg remains valid and binding precedent.”); United States v. HVI Cat Canyon, Inc.,
314 F.Supp.3d 1049, 1057 (C.D. Cal. 2018).

24 - ORDER
       Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 25 of 28



upon the existence of a significant nexus between the wetlands in question and navigable

waters in the traditional sense.” Rapanos v. United States, 547 U.S. 715, 779 (2006) (J.

Kennedy concurring).

       [A] significant nexus exists “if the wetlands, either alone or in combination
       with similarly situated lands in the region, significantly affect the chemical,
       physical, and biological integrity of other covered waters more readily
       understood as ‘navigable.’ When, in contrast, wetlands’ effects on water
       quality are speculative or insubstantial, they fall outside the zone fairly
       encompassed by the statutory term ‘navigable waters.”

City of Healdsburg, 496 F.3d at 1000 (quoting Rapanos, 547 U.S. at 779–80). Thus, to be

a water subject to regulation under the CWA, the water or wetland must possess a

“‘significant nexus’ to waters that are or were navigable in fact or that could reasonably be

so made.” Rapanos, 547 U.S. at 759. The test has been extended to tributaries. See United

States v. Robertson, 875 F.3d 1281, 1293 (9th Cir. 2017).

       The EPA’s significant nexus determination here is not arbitrary or capricious.

Substantial evidence in the record shows that Plaintiffs’ property, the adjacent tributary,

and the similarly situated wetlands have significant physical and biological impacts on

Priest Lake. (AR 31, 33, 35.) The Kalispell Bay Fen wetland complex, which Plaintiffs’

property was historically part of and remains connected to, is rare in northern Idaho and

provides significant hydrological, biological, and ecological influences on Priest Lake by

contributing to base flow; providing flow augmentation and flow attenuation; improving

water quality through sediment retention which benefits fish; providing invertebrate inputs

supporting fish and wildlife species; and improving fish movement. (AR 31, 35.)

25 - ORDER
       Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 26 of 28



       The record establishes the existence of a hydrologic connection in the form of a

substantial shallow subsurface flow between the wetlands, Plaintiffs’ property, the adjacent

tributary and the lake which significantly improves the physical, biological, and ecological

integrity of Priest Lake. (AR 31, 33, 35.) Plaintiffs’ property, the wetlands, and the tributary

all lie at a higher elevation than the lake with a sufficient gradient for drainage from those

areas down into the lake. (AR 31, 35.) The highly permeable soil surrounding the lake

facilitates the groundwater drainage. During the field visit, the EPA observed substantial

flow through the outlet stream north of the road into Kalispell Creek; high groundwater

indicating a subsurface connection to a downgradient waterbody; and drainage pipes south

of the property discharging groundwater into the lake. (AR 31, 33, 35.) Historical records

also show flows from the wetlands complex went into the lake. (AR 14, 21, 31, 32, 33, 35,

36.)

       This hydrologic connection significantly impacts Priest Lake by contributing base

flow and improving water quality through sediment retention and nutrient uptake to runoff

before it moves through the shallow subsurface flow into the lake. (AR 31, 35.) It also

provides flow attenuation by retaining runoff and upstream shallow groundwater flow

during high flow periods which are released slowly into the lake. (AR 31, 35.)

       There are also significant impacts on the biological and ecological characteristics of

the lake through improved habitat and lifecycle support functions for fish and other species,

increased water quality, and enrichment of the foodweb. During the field visit, the EPA

observed trout and beaver activity in the adjacent outlet stream and creek, noting the
26 - ORDER
       Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 27 of 28



presence of habitat for fish/spawn areas as well as substantial aquatic and wildlife habitat

diversity. (AR 31, 33, 35.) The connectivity established in the record between the outlet

stream, Plaintiffs’ property, and the abutting wetlands to Priest Lake serves important

functions in the form of fish movement to and from the lake, contributions to base flow

with fisheries benefit, and providing substantial invertebrate production which supports the

fish, wildlife, and overall foodweb for species in the area. (AR 31, 33, 35.)

       Based on the foregoing, the Court finds the record supports the EPA’s determination

that Plaintiffs’ property, adjacent tributary, and the similarly situated wetlands have a

significant nexus to Priest Lake. The physical, hydrological, biological, and ecological

impacts and connections established in the record provide significant and “critical

functions” to the integrity of Priest Lake by improving water quality, flow attenuation, and

benefits to fish and wildlife. See Rapanos, 547 U.S. at 779. Therefore, the EPA’s

conclusion that Plaintiffs’ property is subject to CWA jurisdiction was not arbitrary or

capricious and is supported by substantial evidence in the record.

              4.     Other Adjacent Wetlands Do Not Exempt Plaintiffs’ Property

       Plaintiffs contend that even if the property has wetlands, their property is excluded

from the definition of jurisdictional wetlands because the land is adjacent to other wetlands;

i.e., the Kalispell Bay Fen. (Dkt. 103.) Defendants counter arguing the existence of other

adjacent wetlands does not negate CWA jurisdiction. (Dkt. 105 at 27.)

       Plaintiffs rely on the language in the regulation’s definition of the term “waters of

the United States” which includes “wetlands adjacent to waters (other than waters that are
27 - ORDER
       Case 2:08-cv-00185-EJL Document 120 Filed 03/31/19 Page 28 of 28



themselves wetlands.)” 33 C.F.R. § 328.3(a)(7) (emphasis added); 40 C.F.R. § 230.3(s)(7).

Plaintiffs’ argument, however, has been rejected. Universal Welding & Fabrication, Inc.

v. United States Army Corps. of Engineers, No. 4:14-cv-00021, 2015 WL 12661934 (D.

Alaska Oct. 1, 2015) affirmed by 708 Fed. Appx. 301 (9th Cir. 2017). While this Court is

not bound by the Universal Welding decision, the Court agrees with its reasoning and

conclusion that the correct interpretation of the regulation’s definition is that jurisdiction

cannot be based solely on adjacency to another wetland; not, as Plaintiffs argue, that

adjacency to other wetlands is an exclusion or exception to jurisdiction.

                                          ORDER

       NOW THEREFORE IT IS HEREBY ORDERED as follows:

       1)     Plaintiffs’ Motion to Strike (Dkt. 70) is DENIED.

       2)     Plaintiffs’ Requests for Judicial Notice (Dkt. 76) is GRANTED.

       3)     Plaintiffs’ Motion for Summary Judgment (Dkt. 103) is DENIED.

       4)     Defendants’ Motion for Summary Judgment (Dkt. 105) is GRANTED.

                                                  DATED: March 31, 2019


                                                  _________________________
                                                  Honorable Edward J. Lodge
                                                  U.S. District Judge




28 - ORDER
